Citation Nr: 1026530	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a right ankle 
injury to include as secondary to service-connected left plantar 
fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse 

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1971 to May 1977, from November 1989 to March 1990, and 
from July 2006 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

This case was previously before the Board in June 2009, when it 
was remanded for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The current right ankle disability, residuals of a right ankle 
fracture, was not affirmatively shown to have been present in 
service; a right ankle fracture, first diagnosed after service, 
is unrelated to a right ankle sprain in service; and the current 
right ankle disability was not caused by or made worse by the 
service-connected left foot plantar fasciitis.


CONCLUSION OF LAW

The current right ankle disability was not incurred in or 
aggravated by service, and the current ankle disability is not 
proximately due to or the result of the service-connected left 
foot plantar fasciitis.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003, in February 2005, in March 2006, 
and in June 2009.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or disease 
in service, or an event in service causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable.  

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claim was readjudicated, as evidenced 
by the supplemental statement of the case in May 2010.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As the Veteran was not notified of the type of evidence necessary 
to substantiate a claim of secondary service connection, the VCAA 
notice was deficient.  The content error however was cured by 
actual knowledge on the part of the Veteran, who in his testimony 
at hearing and his statements at the subsequent VA examination, 
asserted that the inability to bear weight fully on his left foot 
due to the service-connected plantar fasciitis contributed to his 
1997 right ankle fracture or otherwise aggravated his current 
right ankle disability.  



As the content error did not affect the essential fairness of the 
adjudication, the purpose of the VCAA notice was not frustrated, 
and the presumption of prejudicial error is rebutted.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's active 
duty and National Guard service treatment records, as well as 
post-service treatment records and records from Memorial 
Hospital.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA compensation examination in October 
2009 in relation to his claim of service connection.  The Board 
notes that the VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and features of the disability on appeal to 
provide probative medical evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability;  (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The service treatment records show that in December 1989 the 
Veteran was seen for a right ankle inversion type injury while 
running, which caused immediate pain, swelling, and a "ripping" 
sensation.  X-rays showed no evidence of fracture or dislocation.  
The diagnosis was a Grade 2 or Grade 3 right ankle sprain.  The 
ankle was casted for six weeks and the Veteran was treated with 
physical therapy. 

In February 1990, X-rays showed no evidence of fractures or 
dislocations and no swelling of the soft tissue was noted.  The 
Veteran was placed on temporary profile because of his right 
ankle sprain.  In March 1990, the profile was changed to 
permanent for no running due to chronic ankle pain.



Periodic flight physicals during both subsequent periods of 
National Guard and active duty showed no complaint of a right 
ankle problem and there was no finding of right ankle pathology 
on examinations in December 1990, January 1992, December 1992, 
October 1994, October 1995, and January 1997.  There was, 
however, a notation attached to the January 1997 examination 
regarding the Veteran's permanent profile for no running.

In July 1997, the Veteran was seen in the emergency department of 
a private hospital for an injury to his right ankle.  He reported 
that he was working on his house when he slipped on some rotting 
stairs in the back yard and fell 3 to 4 feet onto his right 
ankle.  He reported no prior history of similar injuries.  The 
diagnosis was trimalleolar fracture of the right ankle and an 
open reduction internal fixation surgery was performed.

In June 2006, the Veteran stated that he received a permanent 
profile while on active duty because of the ankle sprain, which 
he was told would never heal properly.  He asserted that, 
notwithstanding the fall, the 1997 fracture of his right ankle 
was due to the previous ankle sprain in service.

In January 2009, the Veteran testified that in 1989 he missed a 
curb while running and sprained his ankle.  His leg was in a cast 
for six or eight weeks and he had experienced residual weakness 
in his ankle and if his foot began to twist he could not stop it.  
He reported pain in his ankle, shooting up his leg, after 
strenuous work outs.  At the time of his in-service injury, he 
was told it would never heal because he had ripped too many 
things, although the ankle might get back to 80 percent.  He was 
put on a permanent profile of no running in 1990.  In 1997 he was 
going down some steps which turned out to be rotten, one of the 
steps broke, and his right ankle was broken when it hit the 
ground and went sideways.  The Veteran testified he had not seen 
any improvement in his ankle since the 1989 injury and that his 
plantar fasciitis limited the weight he could put on his left 
ankle.  His wife testified that since his 1989 injury he had not 
been able to run or jog like before.  



On VA examination in October 2009, the Veteran complained of 
ongoing right ankle instability, particularly if he actively 
inverted his right foot, which caused anterolateral stretching 
and pain in the leg.  He was able to run, but only on a level 
treadmill, due to subjective instability of the right ankle.  He 
reported right ankle instability accompanied by anterior 
discomfort and stiffness at times, but did not wear any 
supportive brace or taping.  He could walk a quarter mile on flat 
surfaces and could sit or stand for an unlimited time.  He was 
able to work as a contract pilot; he wore lace-up boots when 
flying which give some ankle support.  He took Motrin 800 about 
once a month for pain relief.  In addition to the in-service 
injury, he reported a right ankle fracture in 1997 when he 
slipped on rotting steps and fell about four feet.  He attributed 
the 1997 ankle fracture to his in-service sprain and his service-
connected left foot plantar fasciitis.  

On physical examination, the Veteran walked briskly, with no 
antalgic gait.  His Achilles tendon was non-tender and his left 
foot plantar fasciitis was asymptomatic.  Right ankle examination 
showed a very mild anterior drawer trest, positive at +1 or less, 
equal to that on the left (asymptomatic) ankle.  Further testing 
showed generalized ligamentous laxity throughout the body.  There 
was slight tenderness over the right ankle lateral ligaments, 
particularly the anterior talofibular ligament, but no swelling, 
hyperemia, or ecchymosis.  Passive range of motion testing of the 
right ankle was reported as painless, with 15% of extension and 
45 % of plantar flexion.  Right ankle X-rays showed mild soft 
tissue swelling diffusely around the ankle.  The diagnosis was 
right ankle instability with bilateral ankle and generalized mild 
ligamentous laxity, noting that the physical examination did not 
confirm specific isolated right ankle lateral ligament 
instability.  

The VA examiner expressed the opinion that it was less likely 
than not that the Veteran's current subjective right ankle 
instability and any residuals of 1997 right ankle fracture with 
subsequent surgical internal fixation was related to the right 
ankle sprain in service.  The examiner noted that the 1997 
mechanism of injury, a fall due to a rotting stair, was a 
reasonable amount of trauma to cause an acute fracture of the 
ankle, and was, therefore, a separate injury.  

The VA examiner stated that based on orthopedic literature and 
his own experience, he could see no connection between the 
Veteran's service-connected left foot plantar fasciitis and the 
current right ankle disability to include any contribution to the 
right ankle fracture of 1997.

Analysis

The service treatment records do show that in December 1989 the 
Veteran was treated for a right ankle sprain.  As a right ankle 
sprain was noted, that is, observed during service, the 
principles of service connection, pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As for chronicity, inasmuch as the Veteran separated from active 
duty service about month after the cast was removed from his 
right ankle there is insufficient evidence to establish 
chronicity of any residuals during service.  Therefore, a showing 
of continuity of symptomatology after service is required to 
support the claim.

The Veteran is competent to describe symptoms of right ankle pain 
and weakness.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) 
(Lay testimony is competent evidence insofar as it relates to 
symptoms of an injury or disease.).  In written statements and 
testimony Veteran has described pain and instability in his right 
ankle at the time of separation from active duty service and 
currently.  The Board finds the Veteran's testimony credible on 
the question of continuity, however this does not end the 
analysis.

Because it does not necessarily follow that there is a 
relationship between the continuity of symptomatology and the 
Veteran's current right ankle disability, medical evidence is 
required to demonstrate such a relationship unless such a 
relationship is one for which a lay person's observation is 
competent.  




See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Here, the Veteran has described subjective instability in his 
right ankle and asserts that this is a residual of the sprain 
sustained in service.  Pain, weakness, and instability, as noted 
above, are all symptoms capable of lay observation.  Thus, the 
Veteran is competent to provide evidence regarding the existence 
of these symptoms and the relationship to the in-service injury.  
However, the Veteran's opinion must be evaluated and weighed 
against the conflicting evidence, namely the VA examiner's 
opinion.

When evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

On VA examination in October 2009, the VA examiner concluded that 
it was less likely than not that the Veteran's subjective right 
ankle instability, and any residuals of the 1997 right ankle 
fracture, were due to the right ankle sprain in service.  The VA 
examiner also stated that the Veteran's July 1997 right ankle 
fracture was a separate and distinct injury from the 1989 right 
ankle sprain based on the nature of the trauma sustained.  In 
addition, the VA examiner stated that there was no connection 
between the Veteran's service-connected left foot plantar 
fasciitis and his current right ankle disability or his July 1997 
right ankle fracture.  



Here, in weighing the respective opinions, the Board finds that 
the VA examiner's opinion to be more persuasive.  First, the 
Board notes that the Veteran testified that his right ankle had 
not improved since separation from active duty service, but did 
not provide any specific instances of give way, or instability, 
other than the 1997 injury, where he stated that his ankle broke 
because it was inverted or twisted when he landed.  In contrast, 
the VA examiner stated that the mechanism of the fall itself was 
sufficient to cause the ensuing ankle fracture.  In addition, the 
Board notes the lack of right ankle complaints or pathology on 
National Guard and active duty flight physicals after the in-
service injury, which is persuasive evidence against continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
Veteran's entire medical history, including a lengthy period of 
absence of complaints.).  

Although the Veteran was given a permanent profile of no running 
due to chronic right ankle pain in 1990, pain alone without an 
underlying pathology is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), aff'd in part, vacated and remanded in part on other 
grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the 
existence of a permanent profile is not probative as to whether 
the Veteran's current right ankle disability is attributable to 
his in-service injury.

For the reasons outline above, considering all the evidence both 
lay and medical, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


                                                                      
(The Order follows on the next page.). 







ORDER

Service connection for a right ankle disability, residuals of a 
right ankle fracture, to include as secondary to service-
connected left plantar fasciitis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


